DAVIDSON, Judge.
Appellant was convicted on a charge of the theft of an automobile tire and his punishment assessed at a fine of $200 and one year in the county jail.
The proceedings appear regular. The record is before us without statement of facts or bills of exception, and there is nothing presented to this Court for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals; and approved by the Court.